Citation Nr: 9904631	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-17 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date prior to December 20, 
1996, for assignment of a 20 percent rating for residuals, 
through and through fragment wound right hand with fracture 
of the third proximal phalanx and reflex sympathetic 
dystrophy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971, including combat action in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and April 1997 rating 
decisions by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
period of active military service. 

2.  By rating decision in March 1972, service connection was 
established for disability described at that time for rating 
purposes as residuals of through and through fragment wound 
of the right hand with fracture of the third proximal 
phalanx, and a 10 percent rating was assigned. 

3.  As of August 23, 1996, it was factually ascertainable 
that the veteran's right hand disability had increased in 
severity so as to meet the criteria for a 20 percent rating. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).

2.  The criteria for an effective date of August 26, 1996, 
for assignment of a 20 percent rating for the veteran's 
service-connected residuals, through and through fragment 
wound right hand with fracture of the third proximal phalanx 
and reflex sympathetic dystrophy, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.56, 
4.73, 4.124a, Diagnostic Codes 5309, 8512 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

I.  Service Connection for Bilateral Hearing Loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at this point, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim. The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection. See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the 
United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes. 

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

To begin with, the Board recognizes that the veteran engaged 
in combat with the enemy in Vietnam, and the Board therefore 
accepts his assertion of significant noise exposure during 
service.  38 U.S.C.A. § 1154(b).  In fact, the RO has already 
granted entitlement to service connection for tinnitus based 
on acoustic trauma in the form of a mine explosion during 
service.  

The Board also recognizes that the veteran currently has a 
bilateral hearing loss disability as defined for VA purposes 
under 38 C.F.R. § 3.385.  A VA audiological evaluation from 
September 1996 revealed, in the right ear, a 40 decibel loss 
at the 500 hertz level, a 40 decibel loss at the 1000 hertz 
level, a 35 decibel loss at the 2000 hertz level, a 40 
decibel loss at the 3000 hertz level, and a 35 decibel loss 
at the 4000 hertz level.  In the left ear, a 45 decibel loss 
at the 500 hertz level, a 45 decibel loss at the 1000 hertz 
level, a 45 decibel loss at the 2000 hertz level, a 55 
decibel loss at the 3000 hertz level, and a 55 decibel loss 
at the 4000 hertz level were revealed.  Also noted were 
Maryland CNC speech recognition scores of 80 percent and 70 
percent in the right and left ears, respectively.  The 
diagnosis was mild to moderate sensorineural hearing loss 
bilaterally.  Such findings unquestionably meet the criteria 
of 38 C.F.R. § 3.385.  The question remains, however, as to 
whether there is a medically sound basis to attribute the 
current hearing loss disability to the veteran's active 
service.

A review of the veteran's service medical records do not 
document any audiometric readings which meet the criteria for 
hearing loss disability under 38 C.F.R. § 3.385.  However, as 
noted earlier, this fact alone is not fatal to the veteran's 
claim.  The overall hearing acuity picture shown during 
service should be considered.  

On enlistment examination in October 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
5
LEFT
15
5
25
X
5

On periodic examination in November 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5
LEFT
10
5
5
X
10



On separation examination in August 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
5
LEFT
15
15
15
X
25

The Board observes that the inservice test results do not 
show a clear progression of loss of hearing acuity at every 
level.  However, after reviewing the above service records, 
the Board must conclude that while audiological testing did 
not establish that the veteran had a hearing loss 
"disability" for VA purposes in service, the evidence of 
record does reflect that the veteran underwent a general 
decrease in hearing acuity during service.  

As noted earlier, the evidence establishes acoustic trauma 
due to significant noise exposure during service, and the 
evidence also shows that recent audiological test results 
meet the definition for hearing loss disability under 38 
C.F.R. § 3.385.  Under the circumstances of this case (where 
a relationship between tinnitus and the noise exposure during 
service has already been conceded by the RO), the Board 
believes that there is at least an approximate balance of 
positive and negative evidence regarding a relationship 
between the veteran's current bilateral hearing loss and his 
military service.  Accordingly, entitlement to service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. § 5107(b). 

II.  Earlier Effective Date for Increased Rating

By rating decision in March 1972, service connection was 
established for disability was described at that time for 
rating purposes as residuals of through and through fragment 
wound of the right hand with fracture of the third proximal 
phalanx; a 10 percent rating was assigned.  By rating 
decision in February 1997, the RO assigned a temporary total 
rating (100%) for this disability from December 20, 1996, to 
March 1, 1997, under the provisions of 38 C.F.R. § 4.30 on 
the basis that the veteran required a period of convalescence 
from surgery on his right hand.  In the February 1997 rating 
decision, the RO determined that the rating would continue at 
10 percent from March 1, 1997 on.  However, after considering 
treatment reports and the report of VA examination in March 
1997, the RO determined in the April 1997 rating decision 
(from which the present appeal arises) that a 20 percent 
rating should be assigned effective from March 1, 1997.  
Since a 100 percent rating was assigned for the period from 
December 20, 1996, to March 1, 1997, the real question before 
the Board is whether the veteran is entitled to a 20 percent 
rating prior to December 20, 1996.  

The pertinent regulation provides that, the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 3.155(a), an informal claim may in some 
circumstances be considered the date of a claim.  In this 
regard, it should be noted that once a formal claim for 
compensation has been allowed (as in this case), a report of 
examination or hospitalization will be accepted as an 
informal claim for increased benefits under an existing law 
if the report relates to the disability.  38 C.F.R. 
§ 3.157(b). 

The question before the Board is therefore whether it was 
factually ascertainable prior to December 20, 1996, that a 20 
percent rating was warranted.  Turning to the evidence, the 
Board is unable to find any basis for finding that the 
diagnostic criteria were met prior to December 20, 1996.  

A VA treatment record dated in August 23, 1996, documents 
complaints of pain at the proximal interphalangeal (PIP) 
joint of the long finger and contraction of the little finger 
of the right hand.  Upon examination, he was found to have 
full flexion in all digits, with pain at the PIP joint of the 
long finger with contraction of the little finger to 35 
degrees at the metacarpalphalangeal (MCP) joint.  X-rays 
revealed an old shrapnel wound, with Dupuytren's contracture, 
and early degenerative arthritis.  Based on this evidence, in 
a September 1996 rating decision, the RO found that a rating 
in excess of 10 percent was not warranted for the veteran's 
service-connected residuals of a through and through fragment 
wound to the right hand with fracture of the third proximal 
phalanx.  

Diagnostic Code 5309 provides that the forearm muscles, or 
intrinsic muscles of the hand, will be rated on limitation of 
motion, with a minimum of 10 percent provided.  38 C.F.R. 
§ 4.73.  Also for consideration is Diagnostic Code 8512 which 
provides that for mild incomplete paralysis of the intrinsic 
muscles of the hand and flexors of the wrist and fingers, a 
20 percent rating will be awarded.  38 C.F.R. § 4.124a.  This 
is the minimum rating provided under this Diagnostic Code.

Subsequent evidence reflects that on December 20, 1996, the 
veteran underwent surgery to release the contracture of the 
fifth finger.  In January 1997 he presented with an acutely 
swollen right hand, was diagnosed with right hand reflex 
sympathetic dystrophy, and underwent a right hand lidocaine 
triple nerve block times two and right stellate ganglion 
block.  As already noted, the RO assigned a 100% temporary 
rating under 38 C.F.R. § 4.30 from December 20, 1996, to 
March 1, 1997.  The evidence reflects that, following the 
right hand lidocaine triple nerve block and right stellate 
ganglion block, the veteran experienced right hand 
symptomatology which the RO found analogous to a 20 percent 
rating under Diagnostic Code 8512.  The March 1997 VA 
compensation examination reflects that the veteran had a 
diagnosis of reflex sympathetic dystrophy in the right hand, 
and complained that he could not pick up things because of 
excruciating pain at the MCP joints.  Physical examination 
revealed decreased vibratory sensation at the right hand 
dorsum, tenderness at the MCP, decreased apposition power at 
the fifth finger, with pain, with greatly decreased grip 
strength. 

After reviewing the evidence, the Board believes a reasonable 
basis exists for finding that it was factually ascertainable 
as of August 23, 1996, that there had been in increase in the 
severity of the veteran's disability.  It appears that he 
experienced increased right hand problems at that time and 
sought treatment at a VA facility.  While the RO has in 
effect found that the early 1997 right hand problems first 
showed that the criteria for a 20 percent rating were met, 
the Board believes it somewhat significant that the veteran's 
August 23, 1996, clinical visit appears to have led to the 
chain of events which included the December 1996 surgery (for 
which a temporary total rating was assigned) and followed by 
the January 1997 VA treatment which included a triple nerve 
block.  Under the circumstances, resolving all reasonable 
doubt in the veteran's favor, the Board finds that the August 
23, 1996, date can reasonably be viewed as the earliest date 
it was factually ascertainable that there was an increase in 
disability. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to an effective date of August 23, 
1996, for assignment of a 20 percent rating for residuals, 
through and through fragment wound right hand with fracture 
of the third proximal phalanx and reflex sympathetic 
dystrophy is warranted.  The appeal is granted to this 
extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

